Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 10/31/2019. 
Claims 1-20 are pending and presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites a system comprising an access network element, which further comprises a scheduling mechanism and a pattern database. It is unclear what the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. 
Regarding claims 1, 17, initially, the claim fails to fall into any of the four enumerated categories of 35 USC 101 as set forth above. 
Although the claim recites “system”, the claim actually lacks the necessary physical structure/hardware to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. 
Moreover, specification, such as abstract, describes a system of software. Par. 0102-0103 in particular suggest that the element can be a software. The mechanism, connection system and data transmission system can all be computer programs as suggested in specification.
As such, the claim fails to fall within a statutory category. They are, at best, functional descriptive material per se.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dimou et al (WO 2015/050497 A1, cited in IDS) in view of Shu et al. (US 2014/0256332 A1).

Regarding claims 1, 9, Dimou discloses a system or a method comprising: 
an access network element of an access network that is configured to communicate with a plurality of devices over an air interface, wherein a multiple access modulation format is used on a physical layer of the air interface that segments the physical layer into radio resources in a time domain and in a frequency domain (see fig. 6, discloses a frame that is segmented in both time and frequency domain); 
the access network element comprising: 
a scheduling mechanism (see page 12, line 7-14); and 
a pattern database configured with a plurality of sharing patterns that each comprise a different mapping of the radio resources on the physical layer of the air interface between Machine-Type Communications (MTC) and non-MTC (see page 18, lines 16-30); 
the radio resources comprise sub-frames in the time domain, and narrowbands in the frequency domain (see fig. 6); each sharing pattern allocates first sub-frames to MTC and second sub- frames to non-MTC on at least one of the narrowbands (see fig. 6, discloses normal UE and UE CLs, see also page 20, lines 18-page 21, line 10); 
the scheduling mechanism is configured to identify a resource sharing window (page 18, line 16-page 19, line 22), to receive input indicating conditions in the access network (see page 
Although, Dimou discloses multiple patterns and selecting a particular pattern based on network condition such as load, it fails to disclose but Shu discloses maintaining a database with resource allocation pattern and network condition (paragraph 0020).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a pattern database for storing of resource allocation pattern and associated a condition such that a particular pattern can be readily made available to be configured. 
The motivation for doing so would be to allow maintaining and identifying patterns that for example, reduce interference. 

Regarding claim 2, 10, Dimou fails to disclose the system wherein: the sharing patterns stored in the pattern database each include selection criteria for selecting among the plurality of sharing patterns for the resource sharing window.
Shu (US 2014/0256332 A1) discloses the system wherein a database is maintained of resource allocation pattern with appropriate selection criteria to allow identifying strong interference (par. 0020).

The motivation for doing so would be to allow easier selection of a resource allocation pattern which optimizes the system.  

	Regarding claim 3, 11, Dimou discloses the system wherein: the scheduling mechanism is configured to identify a next resource sharing window (page 18, line 16-page 19, line 22), to schedule the MTC transmissions on the air interface at a beginning of the next resource sharing window based on the second sharing pattern (see fig. 6), and to schedule the non-MTC transmissions on the air interface at the beginning of the next resource sharing window based on the second sharing pattern (see page 18, lines 25-30).
	Although, Dimou discloses multiple sharing patterns as described in claim 1, it fails to disclose selecting a second sharing pattern from the plurality of sharing patterns in the pattern database for the next resource sharing window based on the conditions in the access network. 
	Shu discloses maintaining a database with resource allocation pattern and corresponding condition in the access network, such that resource allocation pattern is selected based on the network condition (par. 0020).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a database for storing plurality of sharing patterns with particular conditions such that on a given condition a specific pattern is readily available to be configured. 


Regarding claims 4, 12, Dimou discloses the system wherein: the pattern database stores a plurality of MTC reservation patterns (see page 18, line 25-page 13, discloses at least two patterns); each of the MTC reservation patterns defines at least one MTC-On interval where MTC is allowed, and defines at least one MTC-Off interval where MTC is prohibited (see page 18, line 25-page 13, discloses each pattern contains an MTC interval or period assigned to other terminal).

Regarding claims 5, 13, Dimou discloses the system of claim 4 wherein: to schedule the MTC transmissions and the non-MTC transmissions on the air interface based further on the MTC reservation pattern (see page 18, lines 25-page 13, discloses transmission based on MTC pattern).
Dimou fails to disclose wherein the scheduling mechanism is configured to select an MTC reservation pattern from the plurality of MTC reservation patterns. 
Shu discloses maintaining a database with resource allocation pattern and observed interference such that a resource allocation pattern with least interference can be identified (see par. 0020).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the scheduling mechanism is configured to select an MTC pattern from plurality of patterns as described by Shu.  


Regarding claims 6, 14, Dimou discloses the system wherein: the scheduling mechanism is configured to schedule the MTC transmissions and the non-MTC transmissions on the air interface based on the first sharing pattern during the at least one MTC-On interval of the MTC reservation pattern (see page 18, lines 25-page 13).

Regarding claims 7, 15, Dimou discloses the system wherein: for each of the plurality of sharing patterns, less than 50% of the sub-frames are mapped to MTC (see page 18, lines 25-30, discloses allocation to MTC less than 50%).

Regarding claims 8, 16, Dimou discloses the system wherein: the multiple access modulation format comprises Orthogonal Frequency Division Multiplex (OFDM) (see page 25, lines 4-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cai et al. (US 2018/0183938 A1) and (US 2017/0347351 A1) – scheduling of resource sharing between MTC and non-MTC.
Xu et al. (US 2014/0071957 A1) – scheduling of resources to MTC and non MTC terminals.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466